Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 and 15 were inadvertently deemed to be withdrawn in the previous non-final office action. They are now being examined with elected claims 1-7. Therefore, the following action is non-final. 
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 is similar to claim withdrawn claim 10 in that it includes limitations directed to the specific process of identifying a change in the first characteristic(e.g. the use of spectral processing). Claims 1-3 pertain more to marking a product with an XRF pattern while claim 20 pertains to determining misuse, mishandling, or tampering of a product for human or animal use. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 8-13, 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods and product, there being no allowable generic or linking claim. The therapeutics and cosmetics species are also withdrawn due to the applicant’s election of food. Election was made without traverse in the reply filed on 1/3/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oolman(US 2002/0173042) in view of Biophysical Society(Fluorescing food dyes as probes to improve food quality). 
	Regarding claims 1,3,4,6,7, Oolman teaches tagging of agricultural products with a mark/pattern that is read by XRF. Oolman teaches that the pattern comprises an FDA-grade material identifiable by XRF, the pattern being invisible to the naked human eye(paragraph 23). Oolman teaches that the material for the tag comprises metal ions such as Mg, K, and Ca(paragraph 45)
	Oolman does not specifically teach that the pattern has a predefined XRF identifiable first characteristic being responsive to an external stimulus by transition from the first characteristic to the second characteristic, said transition being identifiable 
	However, Oolman teaches of a XRF identifiable tag comprising metal ions such as Mg, K, and Ca(paragraph 45) as identified in claim 7 of the present invention. Therefore, one of ordinary skill in the art would expect a XRF tag having the same composition as the claimed invention would behave similarly to the claimed invention, i.e. transition from a first characteristic to a second characteristic from an external stimulus. Furthermore, the instant claims do not indicate the type or amount of stimulus or the type of characteristic.  For example, one of ordinary skill in the art would expect the XRF tag to transition in some way under extreme heat or the food product being dropped or broken apart. 
	Furthermore, Oolman teaches that the amount of the tag should vary according to the length of time that the tagging agent should remain detectable(paragraph 35). This teaching indicates that the XRF tag might fade over time and processing conditions, i.e. changes from a first characteristic to a second characteristic due to an external stimulus. 
	Furthermore, Biophysical Society teaches that fluorescing food dyes can be used as probes to improve food quality. Specifically, it teaches that food dyes can detect changes in temperature and composition due to the change in viscosity of the dye solution under these conditions. The dyes then show different fluorescence depending on the viscosity of the dyes. Biophysical Society teaches that this would allow a user to monitor a food product for consistent quality and to prevent spoilage. It would have been obvious to use a food safe dye for the XRF tag in Oolman that can change properties under certain conditions such as temperature as taught in Biophysical Society in order to monitor the change in the XRF properties, thus ensuring a consistent product and avoiding spoilage. 
	Regarding claim 2, Oolman teaches forming at least one XRF identifiable mark on a food product prior to commercialization and reading said XRF mark at a point during commercialization to identify the XRF mark. Oolman teaches that the mark is used for identification of the product. Therefore, it would have been obvious to first read and store for reference the XRF identifiable characteristic of said mark so that the user can easily identify the food product as intended. Oolman does not determine whether the at least one XRF identifiable feature has changed. However, as stated above, it would have been obvious to monitor the XRF tag for changes due to external conditions such as temperature as taught in Biophysical Society in order to provide a consistent product and avoid spoilage. 
	Regarding claim 5, Oolman teaches that the material for the XRF tag is a GRAS material(paragraph 26). 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oolman(US 2002/0173042) in view of Biophysical Society(Fluorescing food dyes as probes to improve food quality) further in view of Baque(8590800)
Regarding claims 14 and 15, Oolman teaches that the material for the mark comprises metal ions such as Mg, K, and Ca(paragraph 45) and that the mark is formed from a solution(paragraph 32). Oolman does not specifically teach that the mark is formed from a solution comprising between 1 and 30% of a metal selected from Cu, Co, Fe, and Mn. However, Baque teaches a method of authenticating a food article such as a packaged food product in which the product contains a marker identifiable by XRF. Baque teaches that the marker can contain a number of ions including Co in a concentration of 10,000 ppm, i.e. 1% (col 6, line 15-18, table 2). It would have been obvious to use Co in solution at a concentration of 1% as the metal ion in the mark of Oolman because Baque teaches that Co ions are effective in producing an XRF authentication system. 

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. 
The applicant argues that Oolman pertains to forming an XRF tag on a food product and does not teach that the tag has a first form(signature) and which is transformable into a second form(signature) when exposed to a stimulus. However, the present claims only recite that the XRF mark changes when exposed to a stimulus and do not limit the type of stimulus or amount of change required. For example, one of ordinary skill in the art would expect the XRF tag to transition in some way under extreme heat or the food product being dropped or broken apart. 
	Furthermore, Oolman teaches that the amount of the tag should vary according to the length of time that the tagging agent should remain detectable(paragraph 35). This teaching indicates that the XRF tag might fade over time and processing conditions, i.e. changes from a first characteristic to a second characteristic due to an external stimulus. 
	Furthermore, Biophysical Society teaches that fluorescing food dyes can be used as probes to improve food quality. Specifically, it teaches that food dyes can detect changes in temperature and composition due to the change in viscosity of the dye solution under these conditions. The dyes then show different fluorescence depending on the viscosity of the dyes. Biophysical Society teaches that this would allow a user to monitor a food product for consistent quality and to prevent spoilage. It would have been obvious to use a food safe dye for the XRF tag in Oolman that can change properties under certain conditions such as temperature as taught in Biophysical Society in order to monitor the change in the XRF properties, thus ensuring a consistent product and avoiding spoilage. 
The applicant argues that Bio teaches colors that are already visible and not a marker that only appears with XRF detection as claimed. However, Bio pertains to a process of observing the viscosity of fluorescent colors under different conditions in order to monitor a food product for consistent quality and to prevent spoilage. Likewise, Oolman teaches markers on food products that are read by X ray fluorescence. Since fluorescent colors can emit different signals under different viscosities, it would have been obvious to use this technology to observe a change in the XRF marker of Oolman, thus preventing spoilage or tampering of the food product as claimed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791